               Case 1:19-cv-06990-JGK Document 15 Filed 12/30/19 Page 1 of 2



                                         O S B O R N L A W, p.c.
                                          43 West 43rd Street, Suite131
                                           New York, New York 10036


DANIEL A. OSBORN                                                                        TELEPHONE
LINDSAY M. TRUST                                                                        212 - 725 - 9800

                                                                                        FACSIMILE
                                                                                        212 - 500 - 5115


                                             December 30, 2019


                   VIA ECF

                   Honorable John G. Koeltl                                                                PART I
                   United States District Judge                               12/30/2019
                   U.S. District Court
                   500 Pearl Street
                   New York, New York 10007-1312

                          Re:      Thomas v. Commissioner of Social Security,
                                   Civil Action No. 19-CV-06990-JGK

                   Dear Judge Koeltl,

                           We write on behalf of plaintiff, Wade Thomas, with the
                   consent of the defendant, to respectfully request a 60-day extension
                   of time to file plaintiff’s motion for judgment on the pleadings.
                   Plaintiff’s motion is currently due on December 30, 2019.
                   Plaintiff respectfully requests an extension of time up to and
                   including, February 28, 2020. This is plaintiff’s first request for
                   an extension of time.

                          Subject to the approval of the Court, the parties have
                   agreed to the following amended briefing schedule:

                                a. Plaintiff to file his motion for judgment on the
                                   pleadings on or before February 28, 2020;
                                b. Defendant to serve its response/cross-motion on or
                                   before April 28, 2020; and
                                c. Plaintiff to serve his reply, if any, on or before May
                                   19, 2020.

                           Thank you for your consideration of this request.
  Case 1:19-cv-06990-JGK Document 15 Filed 12/30/19 Page 2 of 2



Honorable John G. Koeltl
December 30, 2020
Page 2


                                   Respectfully submitted,


                                   s/Daniel A. Osborn
                                   Daniel A. Osborn
                                   OSBORN LAW, P.C.
                                   43 West 43rd Street, Suite 131
                                   New York, New York 10036
                                   Telephone:    212-725-9800
                                   Facsimile:    212-500-5115
                                   dosborn@osbornlawpc.com
